Citation Nr: 1801575	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  15-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease of the cervical spine, claimed as a neck injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to April 1966.  His service medals and decorations include the Purple Heart and Bronze Star Medal with "V" device.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

Historically, the Veteran was denied service connection for a neck disability in the January 2012 rating decision.  The Veteran submitted a notice of disagreement and a perfected his appeal in June 2015.

The Veteran testified at a November 2017 travel Board hearing before the undersigned Veterans Law Judge, and the transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's diagnosed cervical spine disability had its onset during combat service in Vietnam.


CONCLUSION OF LAW

The criteria to establish service connection for degenerative joint disease of the cervical spine, claimed as a neck injury, are met.  38 U.S.C. §§ 1110, 1131, 1154(b), 5107 (2012); 38 C.F.R. § 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this award of service connection for a cervical spine disability, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

The Veteran seeks service connection for a cervical spine disability.  

The threshold consideration for any service connection claim is the existence of a current disability and the weight of the competent evidence in this case demonstrates that in a May 2011 VA compensation examination the Veteran was diagnosed with degenerative joint disease of the cervical spine.  Thus, the first element required for direct service connection, the existence of a current neck disability, is met.

As to the second element of an in-service injury or event, the Veteran maintains he sustained a neck injury during a grenade explosion while on patrol during combat service in Vietnam.  According to his DD-214, the Veteran's military occupational specialty (MOS) was an aircraft armament repairman.  During the November 2017 hearing, the Veteran testified that while serving in Vietnam, he volunteered for guard and small patrol duty.  While on patrol one evening, the bunker he was manning was attacked and bombed.  The Veteran's military personnel records show that he was awarded the Purple Heart and the Bronze Star Medal for "V" device for his acts of heroism in Vietnam in February 1966.  Accordingly, the Board finds that the Veteran served in combat and sustained a neck injury during the grenade explosion, and that such neck injury is consistent with the circumstances, conditions and hardships of his Vietnam service.  38 U.S.C. § 1154 (b).  As such, VA must presume the occurrence of the in-service injury.

With regard to etiology, the May 2011 VA examiner opined that the Veteran's neck injury was less likely as not caused by or the result of an in-service injury because there was no evidence of the injury in the Veteran's service treatment records (STRs) or on his exit interview.  In addition, the examiner stated there was no evidence of the neck condition after the Veteran's active service.  The Board finds the May 2011 VA opinion to be inadequate because it was improperly based on a lack of evidence of the Veteran's neck injury in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records (STRs) to provide a negative opinion).  In addition, the examiner did not address the Veteran's competent and credible reports of experiencing neck pain after and since service.  The May 2011 VA opinion is not only inadequate, but contains little to no probative value.  

During the November 2017 hearing, the Veteran testified that after the bunker attack, he was treated at Walter Reed Medical Center for over a month for other injuries sustained during the attack and was placed on continuous pain medication.  The Veteran further testified that after being discharged from the hospital, he was immediately discharged from service, and began to experience neck pain, after being off the continuous pain medication, six months to a year after active duty.  The Veteran's DD-214 confirms that he was discharged from active duty in April 1966 at Walter Reed Army Medical Center.  In addition, the Veteran stated that he experienced continuous neck pain since leaving service and sought treatment from a chiropractor.  

The Veteran, as a layperson, is indeed competent to report symptoms of neck pain ever since his combat service.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  Furthermore, the Board does not doubt the credibility of his statements.  The Veteran reported being bombed during an attack while serving in Vietnam, being injured as a result of the attack, and experiencing continuous neck pain after active duty.  Thus, the evidence is not sufficient to rebut the presumption that the Veteran's neck injury became manifest during his combat service. Id.

Given the Veteran's current medical diagnosis of degenerative joint disease of the cervical spine, his in-service, combat-related injury, and the competent and credible history of neck pain after and since combat service, the Board concludes that the Veteran's neck disability had its onset in service.  Accordingly, service connection for degenerative joint disease of the cervical spine is granted. 

ORDER

Entitlement to service connection for degenerative joint disease of the cervical spine is granted.




____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


